Title: From Thomas Jefferson to Albert Gallatin, 15 June 1803
From: Jefferson, Thomas
To: Gallatin, Albert


          
            Th:J. to mr Gallatin on Walker’s case.
            June 15. 1803.
          
          Those who are compelled by law to come to a public office have a right to be treated there with temper, attention & complaisance. interest teaches this to the private shopkeeper; reason & duty should do it to the public officer; and a continued course of harsh & rude conduct to those who come on business, will be good cause of removal.   in the construction of a law, he should understand that it’s intention constitutes the real law, which is to be found not in a rigorous adherence to the letter of a single word or expression, but in it’s general object, & all it’s provisions & expressions taken together. the object of the law in the cases complained of, is to punish fraud, not ignorance; and he should be the more on his guard against a multiplication of suits for ignorance, more probably than fraud, lest it should be imputed to the interest which his other office gives him in increasing the business of his court.
          These are some of the considerations which I think should be presented to him by way of admonition. but has he been heard, or should he not be asked for explanations of his conduct? perhaps as the charges are of a general nature, and he could not prove a negative, this might be an useless protraction of the matter: and I rather suppose it would. you will decide on the whole according to your discretion.
        